DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-3 and 7-9 in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This concept applies to other ranges claimed in these claims and to claims 3 and 9 that recite a “copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less”.
Claim 1 recites the limitation "the wire” in line 3 and Claim 7 recites the limitation “the wire” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-3 and 8-9 inherit the discrepancies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lyn et al (US 2015/0322586 A1 hereinafter Lyn) in view of Yamada et al (US 2016/0104867 A1 hereinafter Yamada).
Regarding Claim 1, Lyn discloses:  A noble metal-coated silver wire for ball bonding comprising a noble metal coating layer on a core material made of pure silver or a silver alloy [0007], 
the noble metal coating layer comprises a palladium intermediate layer and a gold skin layer [0008], Examiner notes that the coating material is selected from one or more of gold, palladium, platinum and rhodium. Thus, one of ordinary skilled in the art would find it obvious to form an intermediate palladium layer and a gold skin layer on the core silver wire.
Lyn does not disclose: wherein the wire contains at least one sulfur group element,
a palladium content relative to an entire wire is 0.01 mass% or more and 5.0 mass% or less,
a gold content relative to the entire wire is 1.0 mass% or more and 6.0 mass% or less, and
a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less.
However, the Applicant has not disclosed that having the palladium content, the gold content in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Lyn discloses in [0012,0013,0015,0016,0018] that the addition of a noble metal coating on the silver wire leads to an ideal low cost gold wire replacement option and thus one of ordinary skilled in the art would experiment with various mass% of Palladium and Gold to arrive at the 
However, Yamada discloses in [0021, 0022] that the silver wire contains at least one sulfur group element [0022], and a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less (Sulfur content is less than 1ppm in [0022]).
References Lynn and Yamada are analogous art because they both are directed to bonding wires used in semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lyn with the specified features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamada and Lyn so that the 
Regarding Claim 2, Lyn and Yamada disclose:  The noble metal-coated silver wire for ball bonding according to claim 1, Lyn further discloses: wherein the noble metal coating layer further comprises a gold intermediate layer on a core material surface of the palladium intermediate layer. Examiner notes that the claim does not specify which surface of the palladium intermediate layer is the core material surface (closer to silver core material or farthest from silver core material) and hence, Examiner is reading the core material surface to be an outer surface of the palladium intermediate layer that is farthest from the silver core layer. Since there is a gold layer formed on the palladium layer, an inner portion of the gold layer (closer to palladium intermediate layer) as the gold intermediate layer and the outer most portion of the gold layer is being used to read on the claimed gold skin layer.
Regarding Claim 3, Lyn and Yamada disclose:  The noble metal-coated silver wire for ball bonding according to claim 1.
Lyn does not disclose: wherein the core material further contains copper, and a copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less.
However, Yamada discloses in [0021] that the silver wire contains at least one or more of Pd,, Cu, Au, Zn, Pt, Ge, Sn, Ti and Ni and a copper content relative to the 
References Lynn and Yamada are analogous art because they both are directed to bonding wires used in semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lyn with the specified features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamada and Lyn so that the core material further contains copper, and a copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less  as taught by Yamada in Lyn’s device since, this prevents leaning failures and spring failures in Silver bond wire [0017].

Regarding Claim 7, Lyn discloses:  A semiconductor device comprising at least one semiconductor chip connected by a noble metal-coated silver wire for ball bonding [0002, 0006, 0007],
Wherein the noble metal-coated silver wire for ball bonding comprises a noble metal coating layer on a core material made of pure silver or a silver alloy (abstract),
the noble metal coating layer comprises a palladium intermediate layer and a gold skin layer [0008], Examiner notes that the coating material is selected from one or more of gold, palladium, platinum and rhodium. Thus, one of ordinary skilled in the art would find it obvious to form an intermediate palladium layer and a gold skin layer on the core silver wire.

wherein the wire contains at least one sulfur group element,
a palladium content relative to an entire wire is 0.01 mass% or more and 5.0 mass% or less,
a gold content relative to the entire wire is 1.0 mass% or more and 6.0 mass% or less, and
a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less.
However, the Applicant has not disclosed that having the palladium content, the gold content in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, Lyn discloses in [0012,0013,0015,0016,0018] that the addition of a noble metal coating on the silver wire leads to an ideal low cost gold wire replacement option and thus one of ordinary skilled in the art would experiment with various mass% of Palladium and Gold to arrive at the claimed limitation. Thus, the Pd and Au mass% would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 
However, Yamada discloses in [0002, 0008, 0021, 0022] that the at least one semiconductor chip and a lead frame or a substrate, in which an electrode of the semiconductor chip and an electrode of the lead frame, the electrode of the semiconductor chip and an electrode of the substrate, or electrodes of multiple semiconductor chips are connected by a noble metal-coated silver wire for ball bonding;
the silver wire contains at least one sulfur group element [0022], and a content of the sulfur group element relative to the entire wire is 0.1 mass ppm or more and 100 mass ppm or less (Sulfur content is less than 1ppm in [0022]).
References Lynn and Yamada are analogous art because they both are directed to bonding wires used in semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lyn with the specified features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamada and Lyn so that at least 
Regarding Claim 8, Lyn and Yamada disclose:  The noble metal-coated silver wire for ball bonding according to claim 7, Lyn further discloses: wherein the noble metal coating layer further comprises a gold intermediate layer on a core material surface of the palladium intermediate layer. Examiner notes that the claim does not specify which surface of the palladium intermediate layer is the core material surface (closer to silver core material or farthest from silver core material) and hence, Examiner is reading the core material surface to be an outer surface of the palladium intermediate layer that is farthest from the silver core layer. Since there is a gold layer formed on the palladium layer, an inner portion of the gold layer (closer to palladium intermediate layer) as the gold intermediate layer and the outer most portion of the gold layer is being used to read on the claimed gold skin layer.

Regarding Claim 9, Lyn and Yamada disclose:  The noble metal-coated silver wire for ball bonding according to claim 7.

However, Yamada discloses in [0021] that the silver wire contains at least one or more of Pd,, Cu, Au, Zn, Pt, Ge, Sn, Ti and Ni and a copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less (Cu content is less than 0.01 mass% to 8 mass%)[0021]).
References Lynn and Yamada are analogous art because they both are directed to bonding wires used in semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Lyn with the specified features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamada and Lyn so that the core material further contains copper, and a copper content relative to the entire wire is 0.005 mass% or more and 2.0 mass% or less as taught by Yamada in Lyn’s device since, this prevents leaning failures and spring failures in Silver bond wire [0017].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811